Case: 6:18-cv-00246-GFVT Doc #: 13 Filed: 10/12/18 Page: 1 of 2 - Page ID#: 706




                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



 IN RE: NATIONAL PRESCRIPTION OPIATE
 LITIGATION                                                                            MDL No. 2804



                                        (SEE ATTACHED SCHEDULE)



                           CONDITIONAL TRANSFER ORDER (CTO í58)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,029 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                  FOR THE PANEL:

                         Oct 10, 2018

                                                                  Jeffery N. Lüthi
                                                                  Clerk of the Panel




       I hereby certify that this instrument is a true and correct copy of
       the original on file in my office. Attest: Sandy Opacich, Clerk
       U.S. District Court, Northern District of Ohio
       By: /s/Robert Pitts
       Deputy Clerk
Case: 6:18-cv-00246-GFVT Doc #: 13 Filed: 10/12/18 Page: 2 of 2 - Page ID#: 707




 IN RE: NATIONAL PRESCRIPTION OPIATE
 LITIGATION                                                                  MDL No. 2804



                    SCHEDULE CTOí58 í TAGíALONG ACTIONS



   DIST      DIV.      C.A.NO.       CASE CAPTION


 ALASKA

                                     SouthEast Alaska Regional Health Consortium v.
    AK         3       18í00217      Purdue Pharma L.P. et al

 ARIZONA

    AZ         4       18í00481      Tucson Medical Center v. Purdue Pharma LP et al Vacated 10/10/18

 KENTUCKY EASTERN

                                     The Fiscal Court of Powell County v.
   KYE         5       18í00538      Amerisourcebergen Drug Corporation et al
                                     Montgomery County v. Amerisourcebergen Drug
   KYE         5       18í00541      Corporation et al
   KYE         6       18í00246      Belcher et al v. Purdue Pharma L.P. et al

 MINNESOTA

                                     Fond du Lac Band of Lake Superior Chippewa v.
    MN         0       18í02713      McKesson Corporation et al

 NEVADA

    NV         3       18í00454      City of Reno v. McKesson Corporation et al   Opposed 10/9/18
